BKOOKE, C. J.
(after stating the facts). Much learning bearing upon questions of law is collected in the briefs of counsel for both parties. In our opinion the foregoing statement of fact renders it unnecessary to examine and review the. questions discussed. No person can read the record before us without reaching the conclusion that the deed in question was given by Mariva Hodges as a part only of an entire transaction, the whole of which included the closing of the shore road as well as the opening of the “new *268road.” She never at any time intended to dedicate the “new road” to the public use as an independent proposition, and neither the public nor the officers representing it have understood or believed that she entertained such an intention. Following the settlement of the chancery suit which occurred about two years after the execution of the deed, for a period of about eight years there appears to have been a practical abandonment by the township authorities of any rights they might have acquired under the deed in question. The deed itself was not recorded until 1905. At that time a notice was served upon the complainant in this cause requiring him to remove the obstructions. This he did not do and for a further period of eight years the authorities remained quiescent. The formal acceptance of the deed by the township officials is not sufficient under the facts in this case to constitute an indefeasible title in the township. Following that acceptance, the chancery suit was launched by the township, and an adjustment reached by the terms of which, as evidenced by the testimony of the attorney for the township, the township agreed to abandon any claim to the strip in question. From 1907, when the chancery suit was settled, to 1913, when the township attempted to reopen the road, the complainant and his mother by their acts had at least attempted to retake possession of the strip in dispute. The claim of the township that it has acquired possession and title to the strip through use is not sustained by the evidence in the record. The use has at most been but occasional. From the time of the settlement of the chancery suit the township has never had open, notorious, and exclusive possession of the strip.
Nor do we think laches should be imputed to complainant or to Mariva Hodges. Immediately after the adjustment of the chancery cause they took possession of the property in reliance upon the terms of that ad*269justment, and during all the time that has intervened from that time to 1913 the acts of complainant and his mother in the assertion of dominion over the disputed strip have not been questioned except in 1905, when a notice was served, and in 1913, when the attempt was made on the part of the township to regain possession of the disputed strip. Asserting ownership and being in possession except for occasional and very infrequent use during the sixteen years, must be held to relieve the complainant from the imputation of laches. As soon as the township by any overt act attempted to take possession, the complainant filed his bill. This, we think, under the circumstances disclosed by this case, was seasonably done. In a court of conscience the real rights of parties should be conserved unless this is forbidden by some controlling legal principle. In the case at bar we find none such.
The decree of the court below is affirmed.
McAlvay, Kuhn,'Stone, Ostrander, Bird, Moore. and Steere, JJ., concurred.